CCA 2013-28. On consideration of the *458issues certified by the Judge Advocate General of the Air Force, 73 M.J. 287 (C.A.A.F. 2014), the briefs of the parties and of the amici curiae, the motions of Protect Our Defenders and the alleged victim for leave to file amicus curiae briefs and make oral argument in support of Appellant, and the motions of the Real Party in Interest and Appellant to supplement the record, we conclude that the United States Ar Force Court of Criminal Appeals did not err in denying Appellant’s petition for extraordinary relief. Accordingly, it is ordered that the motions of Protect Our Defenders and the alleged victim to file amicus curiae briefs are hereby granted, that the motions of the Real Party in Interest and Appellant to supplement the record are hereby granted, that the motions of Protect Our Defenders and the alleged victim to make oral argument are hereby denied as moot, that the certified issues are answered in the negative, and the decision of the Court of Criminal Appeals is hereby affirmed.